department of the treasury internal_revenue_service washington d c uniform issue list dec ek katy legend bank b document c account d amount e employee f dear this is in response to a ruling_request submitted by you on in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the following facts and representations have been submitted in support of your request you were not wearing hearing aids when you signed you are years old and have serious hearing loss in both ears you maintained an individual_retirement_account ira with bank b on vou signed document c believing that you were signing an authorization to reinvest money market funds already in your ira document c you were confused by the explanation provided to you by employee f because it was a stressful embarrassing experience you did not realize you had authorized a total_distribution of funds from your ira into a savings account with bank b after the 60-day rollover period expired you received a form 1099-r concerning the distribution but you left it unopened with your other tax documents since you had applied for an extension to file your federal_income_tax forms for the year you did not discover the error until a customer service representative for bank b informed you of the status of account d in _ at that time aware that the 60-day rollover period had expired you contacted employee f who agreed that the distribution of amount e from your ira was due to her mistake based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount e from your ira because the failure to waive such requirement would be against equity or good conscience and allow you to return amount e to your ira restoring the tax deferred status of amount e sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money or any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented indicates that you suffer from a serious hearing loss you were not wearing hearing aids and were confused by a mistake or error on the part of employee f of bank b that resulted in the transaction not being carried out in accordance with your intent these facts and circumstances indicate that you could not reasonably satisfy the requirement that amount e be deposited in an ira within days of the distribution from your ira and the failure to waive the 60-day requirement would be against equity and good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e you are granted a period of days from the issuance of this ruling letter to contribute amount e in cash into one or more iras provided all other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect to such contribution this amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling you may contact at sincerely yours alan pipkin manager technical group employee_plans enclosures notice of intention to disclose deleted copy of letter
